DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 10/10/19, the following is a final office action. Claims 1- 10 and 22 are cancelled by the Applicant.  Claims 21-27 are withdrawn from consideration, and have been since the Response to Election/Restriction filed 12/4/17.  Claims 11, 19, 21, 28 and 32 are amended.  Claims 11-20, and 28-34 are pending in this application, and are rejected as follows
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 16, 19-20, 28, 31, 32, 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al (US 20150178751 Al), and further in view of Corcoran (US 20120198366 Al), and further in view of Krawinkle (US 20130117136 Al), and further in view of Daigle et al, (US .

As per claim 11, Preston et al discloses:

receiving, respective data for a price, a volume, and a profit; determining, using the first computational equipment an economic model using the 3-tuple history at the first computer; ([0039] FIG. 2...It can be seen that the pricing system 7 takes various data as input, and generates various data as output as described above. Specifically, a data engine 8 takes as input a demand model 9 and constraints 10 and uses an optimisation engine 11... may be determined in an offline process using linear or non-linear regression modelling techniques based upon historic sales and price data. For example, stepwise or ridge regression may be used which are effective techniques for modelling historic price data which is generally highly correlated; [0043] The optimisation engine 11 is used to determine a set of prices which maximise some objective, whilst attempting to satisfy the rules specified by the constraints 10. In general terms, price optimisation is concerned with balancing profit with volume sales within specified price constraints. The optimisation engine takes as input a policy which indicates the relative importance of profit and volume sales for the optimisation .... The optimisation engine 11 may additionally be provided with data indicating information about the current market environment which can be taken into account in the generation of prices; [0101] As shown in FIG. 10, input data 1001 is processed by batch processing 1002 at periodic intervals), Where Examiner interprets the demand model as the economic model of the present invention. Also, in this case, the profit being input is suggested since the profit is being used in the optimization engine shown in below limitations, and needs to be input into the system at some point during processing.

wherein the economic model includes a forecast of volume of sale and margin impact of the sale of the respective [product] based on a proposed price change [0039] The demand model 9 forecasts sales volume for each product by site and time period. The demand model 9 uses past sales history at each site together with site prices and competitor site prices as well as elasticity values indicating sensitivity of customers to price changes for each product at each associated retail site 1, 2 and time period); setting a profit-volume optimization point for each of the respective fuel, ([(0043] The optimisation engine 11 is used to determine a set of prices which maximise some objective, whilst attempting to satisfy the rules specified by the constraints 10. In general terms, price optimisation is concerned with balancing profit with volume sales within specified price constraints. The optimisation engine takes as input a policy which indicates the relative importance of profit and volume sales for the optimisation and may be provided as a value between 0 and 100 where 0 indicates that profit is to be maximised and 100 indicates that volume is to be maximised, and values between 0 and 100 indicate relative proportions of profit and volume maximisation. The optimisation engine 11 may additionally be provided with data indicating information about the current market environment which can be taken into account in the generation of prices such as, for example data indicating expected variation in sales in a region or network. Examples of additional information may include data indicating that an event caused a reduction of sales on a particular day, or that a forthcoming event is likely to cause high sales such that strategy should be modified, for example to maximise profit.);

determining an updated price of each of the respective fuel based on the profit-volume optimization point, ([(0044] The data engine 8 uses the demand model 9, constraints 10 and optimisation engine 11 to generate a recommended price 12 for each product at each associated retail fuel site 1, 2 in the network of associated retail fuel sites using modelling techniques well known in the art. For example, sequential quadratic programming, active set solvers, interior point solvers or other suitable nonlinear optimisation techniques may be used to generate the recommended price 12. Additionally, a daily error-correction process such as a Kalman filter or dynamic linear model may be used to update model parameters in light of prediction errors. The data engine 8 may additionally provide output data 13 which can be used to predict competitor price changes, and to understand competitor pricing policies. Data 14 is generated indicating constraints which are specified by the constraints 10 but which are not satisfied by the recommended price 12);

Preston et al does not disclose the following limitations, however, Corcoran et al discloses:

wherein the profit of each of the respective 3-tuples is calculated based on a present replacement cost for the respective fuel of each of the retail fuel stores, ([0083] Various data can be configured to be displayed within screen areas of the pricing page...in addition to or in place of one or more of the current cost, gross margin, volume mix and price differentials shown in FIG. 5 include: an average competitor price indicating the average price for each product across all competitor sites; a card price indicating the pump price minus a specified discount value; competitor data showing details of competitor sites; a delivery cost indicating a total cost associated with delivering a unit of each fuel product to a customer; a future price indicating details of prices that are to be applied at a predetermined time in the future; like for like volumes indicating volume sales for each product over a predetermined time period as a percentage of volume sales for the product over the same time period in a previous year; a policy for each product indicating a volume sales target for the product; and superseded prices indicating details of prices that have been replaced). Here, examiner interprets the current cost, gross margin, volume mix and price differentials as the 3-tuple of the present invention, and the details of prices [for fuel] that have been replaced as the replacement costs of the present invention. In this case, Corcoran et al shows that Examiner also interprets that the display of information in Corcoran et al suggests the calculation of information since, first, Corcoran et al shows “Various data can be configured to be displayed” in [0083], and second, in order for information to be displayed, some type of calculation must be done in order to come up with the information in the first place, which is the configuration happening in Corcoran et al. 

determine that the updated price is in compliance with the fuel price regulation to one or more regulatory requirement for the respective fuel store, Corcoran ([0075], The price differentials may be displayed in any convenient form, for example as an indication of whether each differential is a maximum or minimum limit, indicating whether own prices should be smaller than or equal to or greater than or equal to the limit value respectively, an indication of the relevant competitor price for the price differential, the limit value and an indication of whether the differential is required or preferred. Where the differential is required it is used as a constraint for the optimisation and where the differential is a guide it is used to test the output of the optimisation for compliance); In this case, Examiner interprets the indication of whether the price differential is required as the regulatory requirement of the present invention.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Corcoran et al in the system of Preston et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Preston et al does not specifically disclose transmitting data for the updated price to each of the respective electronic sign for displaying the updated price as the present retail price on the respective electronic sign, but does disclose "The output data may be provided to the associated retail site 1, 2 in any convenient way, for example using the same method as that used to provide retail site and competitor data to the pricing system 7 from the retail site" in [0044],, and also “Approved prices are processed at the server according to the modelling described above to generate price recommendations for one or more associated retail fuel sites 404. The price recommendations may be displayed to a user as part of a pricing module that may be configured and displayed as part of a pricing page for a user such as the pricing page described in US Patent Publication Number US2012/0198366, which is hereby incorporated by reference. Alternatively the price recommendations may be output for implementation at the associated retail fuel sites 404."

However, Corcoran et al (the US Patent Publication referenced above in the preceding paragraph) discloses in [0007] "displaying, on a display device coupled to said computer, said fuel price data based upon said configuration data." In this case, Examiner interprets the display device coupled to a computer as being analogous to the electronic sign of the present invention; [0073] In some embodiments the output data may be used to cause automatic update of optimal fuel prices at the associated retail fuel sites 1, 2, for example by providing data to a computer located at the associated retail fuel sites 1, 2 which is in communication with pumps, tills and signage at the associated retail fuel sites. Where automatic update of optimal fuel prices is used, it is generally necessary to carry out the update at a time when the associated retail fuel sites 1, 2 are not operational. However in general output data is provided to the associated retail fuel sites 1, 2 and fuel prices are changed by way of at least some manual intervention. For example, a manager of each associated retail fuel site 1, 2 may receive at least some of the output data generated by the pricing system 7 and may then decide what fuel price changes to implement).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include displaying the updated price on the electronic sign as taught by Corcoran et al in the system of Preston et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Preston et al does not disclose providing a system comprising a first computational equipment in communication with a database, a plurality of remote computing [[device]] equipment connected to the first [[computer]] computational equipment by a communication system, and a plurality of electronic signs receiving an instruction by the first computational equipment over the communication system, wherein the plurality of remote computing equipment are each for a respective one of the plurality of retail fuel stores, and wherein the plurality electronic signs are each configured for displaying a present retail price for consumers purchasing respective fuel of a respective one retail fuel store of the plurality of retail fuel stores at the respective one retail fuel store.

However, Krawinkle discloses this limitation in ([0022]-[0026]; Fig. 2, Fig. 3)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitation as taught by Krawinkle in the system of Preston et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Preston et al does not specifically disclose storing the respective 3-tuples in the database to form respective 3-tuple histories for each of the retail fuels stores however, this limitation is obvious since in order to process the 3-tuple information in an optimization engine, it must be stored in order for it to be accessed, and furthermore, processed.

However, for further clarification, Daigle et al (US 20110246313 Al) discloses in [0026] The server 15 may also store fuel price, volume and margin information for stores. This information alternatively may be stored in the store server 12.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Daigle et al in the system of Preston et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Preston et al does not disclose receiving, on a periodic basis, respective data for a price, a volume, and a profit as respective 3-tuples for the respective fuel of each of the retail fuel stores.

However, SHVADRON (US 20100257117 A1) discloses in [0019] The model generation engine typically generates and maintains the prediction model using dynamic algorithms and model refinement...updating may be performed...periodically, such as once per second, once per minute, or once per hour. Such frequent updating of the model generally results in more accurate predictions; [0098] In an embodiment of the present invention, model generation engine 60 uses the information stored in profile database 28, including the predictor attributes and their values, to build a mathematical prediction model for a target variable. Exemplary target variables include, but are not limited to, a price of a financial instrument, a change in a price of a financial instrument, a transaction volume of a financial instrument, a sales volume of a corporation or product, and a profit of a corporation or product. The model generation engine employs techniques from the fields of data mining, machine learning, and statistics to generate the prediction model that predicts the target variable based on the predictor attributes and their values stored in profile database 28, as described hereinabove; [0100] Model generation engine 60 generates a prediction model using these attribute profiles and corresponding objective data regarding the target value for a plurality of time periods (e.g., days) in the past. For example, the engine may use tuples of the form, in which the price is of the stock at a time after the posting of the message from which the attribute value was derived, such as a few hours or a day afterwards).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitation as taught by Shvadron in the system of Preston et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Preston does not disclose determining a fuel price regulation applicable to the respective fuel store, wherein the fuel price regulation is determined by a state governmental agency; executing a regulatory check process to determine that the updated price is in compliance with the fuel price regulation to one or more regulatory requirement for the respective fuel store.

However, Gillis et al discloses in [0023] In an embodiment, the fuel price management server is implemented as an online server or a network of servers that hosts a website or a web based platform configured to provide access to fuel prices at multiple geographical locations in real time…The computer implemented method disclosed herein also provides 102 a fuel price activation system at each of the fuel stations. The fuel price activation system is, for example, a computer system comprising at least one processor configured to communicate with the fuel price management server and one or more display units positioned at each of the fuel stations via the network; [0024] The fuel price management server dynamically acquires 103 the fuel prices, for example, oil prices, gas prices, etc., associated with different geographical locations in real time via the network, for example, the internet, a mobile communication network, etc. The fuel price management server dynamically acquires the fuel prices, for example, from stock price systems, supply and demand systems, etc., that maintain stock prices for fuel, for example, for oil and gas with on the minute prices or government regulated prices that regulate how much a gallon of fuel would cost at each of the geographical locations via the network.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitation as taught by Gillis in the system of Preston et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 16, Preston does not specifically disclose further including a competitor price process which provides a 2-tuple to the economic model and includes the steps of, the competitor price process receives a reported competitor fuel price, comparing a last reported competitor fuel price to the competitor fuel price; when the difference between the last reported competitor fuel price and the competitor fuel price is equal to a competitor fuel discount, storing the 2-tuple of the reported competitor fuel price in an anomalous price file, however official notice is taken that it is old and well known in the pricing art to calculate a discount based on a competitor's price. It would have been obvious to one of ordinary skill in the art of at the time of the applicant's invention to disclose further including a competitor price process which provides a 2-tuple to the economic model and includes the steps of, the competitor price process receives a reported competitor fuel price, comparing a last reported competitor fuel price to the competitor fuel price; when the difference between the last reported competitor fuel price and the competitor fuel price is equal to a competitor fuel discount, storing the 2-tuple of the reported competitor fuel price in an anomalous price file, with the motivation of balancing out a price difference between the last reported competitor fuel price and the competitor fuel price.

As per claim 19, Preston does not disclose:
determining a last time a fuel price was updated; 
determining a fuel price change frequency regulation applicable to the respective fuel store: determining, based on the last time the fuel price was updated and the fuel price change frequency regulation, a delay period for updating the fuel price; and upon determining that the delay period has expired, modifying a configuration of the electronic sign to display the updated price.

However, McCaffrey (US 20120284086 A1) discloses in [0092] Price fields 19, 20 provide editable fields in which price data associated with each product and site is entered and/or displayed. For example, price field 19 provides a field in which price data for product "Diesel1" at site "AKSS7" is entered and displayed and price field 20 provides a field in which price data for product "XYZDiesel" at site "AKSS17" is entered and displayed. Price fields 19, 20 may be provided with associated logic which defines maximum and minimum values. Each price field 19, 20 has an associated time and date stamp 21 which indicates the time and date of the last change to the price displayed in the time and date field. A check box 22 associated with each price field 19, 20 allows a user of the user interface to select whether the input data should be updated in the pricing system 7 and a price entry marker 23 associated with each price field 19, 20 indicates the source of the displayed value. The source of the displayed value may be one of user entered, entered following site survey, file input, entered via error browser or set by pricing system. Upon selection of a "save" button 24 data that has been entered into the user interface is submitted to the data engine, and in particular values in the demand model are updated. 
With regard to the delay, Krawinkel goes more into the specifics as shown in [0010] It would be advantageous to have a system with time stamps. Time stamps are a proof that the price was executed at the store level. At some stores the manager has to execute the price change shown on the POS display, coming from the corporate center, by pushing an "enter" button. However this allows the store manager to delay the price execution, especially when the price needs to be increased (the store is more attractive with lower pricing). The corporate center realizes this delay sometimes hours or a day later after receiving the receipts of the store sale. With time stamps, the corporate center can have direct price execution feedback to control the store level. Also, sometimes the store manager has the freedom to set pricing in a certain corridor to be price competitive.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by McCaffrey and Krawinkel in the system of Preston et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20, Preston does not disclose wherein the step of determining the updated price includes the step of determining if the updated price is less than an actual cost of fuel, when the updated price is less than the actual cost of fuel discarding the updated price, however official notice is taken that it is old and well known in the pricing art to update a pricing display based on the actual cost of fuel.

It would have been obvious to one of ordinary skill in the art of at the time of the applicant's invention to disclose wherein the step of determining the updated price includes the step of determining if the updated price is less than an actual cost of fuel, when the updated price is less than the actual cost of fuel discarding the updated price with the motivation keeping a display of updated prices.

As per claim 28, this claim recites similar limitations to those of independent claim 11, and is therefore rejected for the same reasons.

As per claim 31, this claim recites similar limitations to those of claim 16, and is therefore rejected for the same reasons.

As per claim 32, this claim recites similar limitations to those of independent claim 11, and is therefore rejected for the same reasons.

As per claim 33, this claim recites similar limitations to those of claim 19, and is therefore rejected for the same reasons.

As per claim 34, this claim recites similar limitations to those of claim 20, and is therefore rejected for the same reasons.

Claims 12-15, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al (US 20150178751 Al), and further in view of Corcoran (US 20120198366 Al), and further in view of Krawinkle (US 20130117136 Al), and further in view of Daigle et al (US 20110246313 Al), and further in view of SHVADRON (US 20100257117 A1), and further in view of Gillis et al (US 20130304544 A1), and further in view of McCaffrey (US 20120284086 Al).

As per claim 12, Preston does not disclose wherein the step of setting a profit-volume optimization point includes the step of creating a chart of the updated price against a projected profit, however,

McCaffrey discloses in [0155] FIGS. 16A to 16D each show a graph indicating variation of a value indicated on the y-axis as an input value indicated on the x-axis varies. FIGS. 16A to 16D show respectively variation of fuel revenue with respect to fuel price, variation of fuel profit with respect to fuel price, variation of average in store spend with respect to store margin, and variation of the number of in store customers with respect to fuel price; [0156] FIGS. 16E to 16H each show a graph indicating variation of a value indicated on the y-axis as two input values indicated on the x and z-axes vary. FIGS. 16E to 16H show respectively variation of store revenue as store margin and fuel price vary, store profit as store margin and fuel price vary, total site revenue as store margin and fuel price vary and total site profit as store margin and fuel price vary. It will be appreciated that a corresponding table for each of the graphs of FIGS. 16A to 16H is also provided to a user.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the step of setting a profit-volume optimization point includes the step of creating a chart of the updated price against a projected profit, as taught by McCaffrey in the system of Preston, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, Preston does not disclose further including the step of creating a chart of the updated price against a projected volume, however,, McCaffrey discloses in [0155] FIGS. 16A to 16D each show a graph indicating variation of a value indicated on the y-axis as an input value indicated on the x-axis varies. FIGS. 16A to 16D show respectively variation of fuel revenue with respect to fuel price, variation of fuel profit with respect to fuel price, variation of average in store spend with respect to store margin, and variation of the number of in store customers with respect to fuel price; [0156] FIGS. 16E to 16H each show a graph indicating variation of a value indicated on the y-axis as two input values indicated on the x and z-axes vary. FIGS. 16E to 16H show respectively variation of store revenue as store margin and fuel price vary, store profit as store margin and fuel price vary, total site revenue as store margin and fuel price vary and total site profit as store margin and fuel price vary. It will be appreciated that a corresponding table for each of the graphs of FIGS. 16A to 16H is also provided to a user.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the step of setting a profit-volume optimization point includes the step of creating a chart of the updated price against a projected profit, as taught by McCaffrey in the system of Preston, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per clam 14, Preston does not disclose wherein the step of collecting the 3-tuple includes collecting a 4-tuple containing a fuel rewards discount and creating a correlation matrix with a correlation coefficient between the fuel reward discount and the profit, however, McCaffrey discloses in [0009] In this way, fuel price data is generated taking into account fuel sales but additionally taking into account store sales, corresponding to sales at the site which are not fuel sales. For example, the fuel price data may be prices for each of a plurality of fuel types sold at the retail fuel site. At some stores it may be advantageous to reduce the prices for some or all fuel types in order to increase the number of customers at the store, and thereby increase store profit, as the decrease in profit from fuel may be more than compensated for by the increase in store profit. By generating fuel price data indicating a relationship between fuel sales and store sales at said retail fuel site and the data indicating a relationship between fuel price and fuel sales at said retail fuel site it is possible to determine if such a fuel price reduction results in a net increase in profit at the retail fuel site.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the step of collecting the 3-tuple includes collecting a 4-tuple containing a fuel rewards discount and creating a correlation matrix with a correlation coefficient between the fuel reward discount and the profit as taught by McCaffrey in the system of Preston, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, Preston does not disclose further including the step of using the economic model and the correlation coefficient between the fuel reward discount and the profit to determine an optimum fuel rewards discount, however, McCaffrey discloses in ([0147] It has been described above that various data relating to both fuel sales and store sales at associated retail fuel sites is received and processed to determine optimal fuel sales targets for the associated retail fuel sites, and that the optimal fuel sales targets are processed to determine an optimal set of fuel prices for the associated retail fuel sites. However it will be appreciated that it may be possible to modify some of the received data. For example, it may be possible to influence the fuel-store coefficient at some or all of the associated retail fuel sites, for example by running in store promotions which increase the percentage of customers who make a store purchase and therefore modify the fuel-store coefficient by the relationship F.sub.ti=(average store spend per store customer).times.(percentage of fuel customers that make a store purchase).times.(number of fuel customers per gallon of fuel sold) described above. Such a promotion may additionally affect store sales margin such that it is difficult to determine whether such a change is likely to increase total site sales profit or decrease total site sales profit may additionally be possible to influence elasticities with competitors, for example by changing fuel types sold at a particular associated retail fuel site. Furthermore it is possible to modify fuel margins, for example by reducing fuel prices. As is apparent from the above description, some or all of these possible changes have a complex relationship with other values and as such it is desirable to be able to model possible retail fuel site scenarios such that optimal values can be determined Methods and interfaces for modelling possible retail fuel site scenarios will now be described.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include using the economic model and the correlation coefficient between the fuel reward discount and the profit to determine an optimum fuel rewards discount as taught by McCaffrey in the system of Preston, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 29, this claim recites similar limitations to those of claim 12, and is therefore rejected for the same reasons.

As per claim 30, this claim recites similar limitations to those of claim 15, and is therefore rejected for the same reasons.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al (US 20150178751 Al), and further in view of Corcoran (US 20120198366 Al), and further in view of Krawinkle (US 20130117136 Al), and further in view of Daigle et al (US 20110246313 Al), and further in view of SHVADRON (US 20100257117 A1), and further in view of Gillis et al (US 20130304544 A1), and further in view of Odom (US 8868442 B1).

As per claim 17, Preston does not disclose further including the steps of when the difference between the last reported competitor fuel price and the competitor fuel price does not equal the competitor fuel discount, storing the 2-tuple of the reported competitor fuel price and the store in a price survey, however, Odom discloses in (Description Paragraph - DETX (24)): "Discrepancy 45 between a competitor's item 40 and a vendor item 1 may be relevant. For example, it is not uncommon for manufacturers to make many models of the same basic product, typically with different models having slight differences. Different sellers often only choose to carry a subset of a manufacturer's product line. The concept of discrepancy 45 is that of substitution in price curve modeling: slight differences may be accounted for to develop a price curve with more points, rather than insisting on strict identicalness. For example, Apex model 29-a may be the same as Apex model 29- b but without the thingamabob that makes for a manufacturer's-suggested-retail-price (MSRP) difference of $2.00 (which equates to $1.50 street price difference). In developing a price curve for Apex model 29-a, Apex model 29-b price data may be input with a $1.50 adjustment. In other words, if the price discrepancy is known, it may be manually input and thus factored in. A sophisticated automated method to handle such discrepancies, that is, to figure the "street price” difference between these different models, is to perform surveys (spider crawls, or other data gathering) to create price curves for both products, and use the average price difference for the discrepancy adjustment. This same method of discrepancy handling to incorporate a wider base of data for price curve determination may also be used where the difference is qualitative: between new and "like new”, for example. Caution is advised to limit incorporating price data with discrepancies to narrow confines, as doing so with wide discrepancies, such as the difference between "like new” and "used” (with "very good” and "good” in between), pollutes the data with externalities related to consumer quality preferences, which represent a cultural attribute. Price curve development using variable item incorporation, that is, taking into account such discrepancies 45, may be implemented by specifying as part of the vendor item descriptor 2 a listing of acceptable substitutes and their price differences, and following an appropriate method to quantify discrepancies 45.0.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include when the difference between the last reported competitor fuel price and the competitor fuel price does not equal the competitor fuel discount, storing the 2-tuple of the reported competitor fuel price and the store in a price survey,, as taught by Odom in the system of Preston, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al (US 20150178751 Al), and further in view of Corcoran (US 20120198366 Al), and further in view of Krawinkle (US 20130117136 Al), and further in view of Daigle et al (US 20110246313 Al), and further in view of SHVADRON (US 20100257117 A1), and further in view of Gillis et al (US 20130304544 A1), and further in view of Fox et al (US 20150081392 Al).

As per claim 18, Preston does not disclose wherein the step of comparing the last reported competitor fuel price to the competitor fuel price, include a time between the last reported competitor fuel price and the competitor fuel price, when the time between the last reported competitor fuel price and the competitor fuel price is less than a predetermined period of time storing the 2-tuple of the reported competitor fuel price and store in the anomalous price file of the database, however, Fox et al discloses in [0010] The fuel price data for the competitor retail fuel site may comprise a value for each of a plurality of variables associated with the competitor retail fuel site. The plurality of variables associated with the competitor retail fuel site may comprise at least one value selected from the group consisting of: a value indicating a current weekday; a value indicating a time for which a prediction is to be made; a value indicating a current cost difference between a fuel price at the competitor retail fuel site at first and second times; a value indicating a difference between fuel price at the retail fuel site at a first time and fuel price at the competitor retail fuel site at a second time; a value indicating a change in fuel price at the retail fuel site since a previous a change in fuel price at the competitor retail fuel site; and a time since a most recent competitor price change." Where the storage of the 2-tuple of the reported competitor fuel price is suggested since [0011] discloses that the process further involves the input of a model into a processor, and in order to process information storage in some type of storage is necessary; ([0016] The at least one bound may be associated with a maximum change of fuel price data at the competitor retail fuel site. For example, the at least one bound may be associated with a maximum positive change and/or a maximum negative change of a fuel price at the competitor retail fuel site in a predetermined time period. The at least one bound may for example be determined by processing a training set of data associated with fuel price data changes at the competitor retail fuel site. The estimated fuel price data may be generated by determining whether a difference between the estimated fuel price data for the competitor retail fuel site and the fuel price data for the competitor retail fuel site exceeds the bound. If the difference exceeds the bound the estimated fuel price data may be modified, for example based upon the bound.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the step of comparing the last reported competitor fuel price to the competitor fuel price, include a time between the last reported competitor fuel price and the competitor fuel price, when the time between the last reported competitor fuel price and the competitor fuel price is less than a predetermined period of time storing the 2-tuple of the reported competitor fuel price and store in the anomalous price file of the database as taught by Fox et al in the system of Preston, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Prior Art Considered

The following is art that is considered relevant by the Examiner, but not used in the present Office Action. 

Stewart et al (US 20120278454 Al)

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 8/24/21, with respect to the rejection(s) of claim(s) 11-20, and 28-34 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Gillis et al (US 20130304544 A1).
Applicant's arguments filed 8/24/21 have been fully considered but they are not persuasive. 
Applicant argues that in Shvadron, “taken together or individual, the messages do not teach or suggest the periodic receipt of the claimed 3-tuples that include “data for a price, a volume, and a profit.” (emphasis added)”.  However, examiner respectfully disagrees.  The target variables in Shvadron, which include the price, volume and profit are involved in building a prediction model.  In Shvadron,  a model generation engine employs techniques including implementing tuples, to generate the prediction model that predicts the target variable as shown in [0019] and [0100] of Shvadron.  Also in [0073] Shvadron discloses “Market information collector 52 receives objective quantitative data regarding financial instruments…collector 52 receives the data by generally constantly scanning electronic sources of information…data includes, but is not limited to, financial instrument prices and price changes, trading volumes, interest rates, and sales and profits figures. Financial instrument prices, trade volumes, and even financial reports (e.g., revenues and profits).  This passage specifically discloses that the price, volume and profit data is being received.
	Applicant also argues that in Shvadron, “the target variables are never periodically received as required by the present claim. Instead, the target variables are values that Shvadron attempts to predict. Shvadron creates the target variables. It doesn’t receive them”. However, examiner respectfully disagrees.  Shvadron discloses in [0019], model refinement...updating may be performed...periodically, such as once per second, once per minute, or once per hour.  Although Shvadron discloses the prediction of target variables, Shvadron also discloses in [0073] that the price, volume and profits are regularly posted in various forums and are widely accessible, in standard formats, such as HTML, XML, and RSS feeds (online messages of Shvadron).  In addition, Shvadron discloses in [0020] In some embodiments of the present invention, the model generation engine generates a full new model periodically, such as once per week or once per day, and more frequently incrementally refines the model, such as upon receipt of each new message.  Examiner therefore interprets that the price, volume and profit in Shvadron are obviously generated periodically via messages.
Applicant argues that in Shvadron, “The price and the sentiment-based attribute values, even in combination, fail to disclose the 3-tuple value of the present claim”. However, examiner respectfully disagrees.  Examiner maintains that Shvadron discloses the 3-tuple value of the present claim since the price, volume and profit are being received as shown in [0073] “Market information collector 52 receives objective quantitative data regarding financial instruments…collector 52 receives the data by generally constantly scanning electronic sources of information…data includes, but is not limited to, financial instrument prices and price changes, trading volumes, interest rates, and sales and profits figures. Financial instrument prices, trade volumes, and even financial reports (e.g., revenues and profits)”.

Applicant further states that Examiner has mischaracterized Corcoran, and specifically argues that in Corcoran, price differentials are not equivalent to a price regulation established by state governmental agencies. Instead, Corcoran describes its price differentials as being derived from “user [specified] rules defining pricing strategies by site and/or product.”  However, Examiner has now cited Gillis et al.
Independent claim 28 rejects limitations similar to those of independent claim 1, and are therefore still rejected for similar reasons.
	
The remaining claims are believed to be rejected as being dependent on a rejected base claim.

Applicant further argues that with specific reference to dependent claims 19 and 33, the cited references, taken singularly or in combination, do not teach or suggest “determining a last time a fuel price was updated; determining a fuel price change frequency regulation applicable to the respective fuel store; determining, based on the last time the fuel price was updated and the fuel price change frequency regulation, a delay period for updating the fuel price; and, upon determining that the delay period has expired, modifying a configuration of the electronic sign to display the updated price.”  However, Examiner has now cited the combination of Preston, McCaffrey, and Krawinkel to teach these limitations as shown above in the Office Action.
	Claims 12-15, 29 and 30 are still rejected as being dependent on rejected base claims.
	Claim 17 is still rejected as being dependent on rejected base claim.
	Claim 18 is still rejected as being dependent on rejected base claim.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kevin Flynn can be reached on 571-2.70-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see htfp://pair- dlrecf.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9137 (toll -free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.

September 17, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628